DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 recite the limitations "the same values" (in line 19 of claim 1) and “the measured and determined values” (in lines 4-5 of claim 9).  There is insufficient antecedent basis for those limitations in the claims.  It is unclear which “the same values” and “the measured and determined values” refer to.
Going forwards with examination, claims 1 and 9 are interpreted to be:
--1.	A method for determining a loading of a soot filter with soot particles from an exhaust gas mass flow of an internal combustion engine, in particular a gasoline engine, in a motor vehicle, comprising the steps:
determining a characteristic curve for the relationship between the exhaust gas mass flow, exhaust gas temperature, ambient pressure, and pressure drop across the soot filter without loading, wherein a plurality of different first exhaust gas mass flows of an internal combustion engine are led through a soot filter without loading, and for each first exhaust gas mass flow a first pressure drop (y empty) that occurs is measured by means of at least one sensor while simultaneously detecting [[the]] a first exhaust gas temperature and [[the]] a first ambient pressure, and wherein the first pressure drops are provided, normalized by computer with regard to the first exhaust gas temperature and the first ambient pressure, in [[the]] a form of a characteristic curve of the soot filter without loading;
determining a second exhaust gas mass flow of the internal combustion engine that is led through the soot filter, with loading, during operation of the internal combustion engine, and measuring a second pressure drop (y meas) that occurs, by means of the at least one sensor while simultaneously detecting [[the]] a second exhaust gas temperature and [[the]] a second ambient pressure;
selecting a first pressure drop (y empty) from the characteristic curve of the soot filter, without loading, for which the first and [[the]] second exhaust gas mass flows have the same value, the first and second exhaust gas temperatures have the same value, and the first and second ambient temperatures have the same value[[s]];

    PNG
    media_image1.png
    285
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    51
    578
    media_image2.png
    Greyscale


--9.	The method according to Claim 1, wherein the determination of the loading of the soot filter with soot particles during operation of the internal combustion engine takes place continuously, at predefined time intervals, or as a function of situation recognition, in particular of a fuel consumption and/or a distance traveled, with provision of the measured second pressure drop (y meas) and the determined first pressure drop (y empty) for further use.--

Allowable Subject Matter
Claims 1-11 would be allowed if the above 112(b) rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: 

    PNG
    media_image3.png
    287
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    51
    578
    media_image4.png
    Greyscale

(Claims 2-11 are dependent on claim 1.)

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 8,646,257 B2 to Svensson et al. discloses a method for determining a loading of a soot filter (25) with soot particles from an exhaust gas mass flow of an internal combustion engine (21), in particular a gasoline engine, in a motor vehicle, comprising essentially all the steps recited in claim 1, except for the allowable subject matter.
As shown in figs. 1, 2 (reproduced below), Svensson discloses:
determining a characteristic curve (L) for the relationship between the exhaust gas mass flow, exhaust gas temperature, ambient pressure, and pressure drop across the soot filter (25) without loading, wherein a plurality of different first exhaust gas mass flows (= gas volume flows) of an internal combustion engine (21) are led through a soot filter (25) without loading, and for each first exhaust gas mass flow a first pressure drop (y empty = dP nominal) that occurs is measured by means of at least one sensor (29) while simultaneously detecting a first exhaust gas temperature and a first ambient pressure, and wherein the first pressure drops (y empty = dP nominal) are provided, normalized by computer with regard to the first exhaust gas temperature and the first ambient pressure, in a form of a characteristic curve (L) of the soot filter (25) without loading (Figs. 1, 2; Abstract; Col. 2, lines 15-63);
determining a second exhaust gas mass flow (U) of the internal combustion engine (21) that is led through the soot filter (25), with loading, during operation of the internal combustion engine (21), and measuring a second pressure drop (y meas = dP meas) that occurs, by means of the at least one sensor (29) while simultaneously detecting a second exhaust gas temperature and a second ambient pressure (Figs. 1, 2; Abstract; Col. 2, lines 15-63);
selecting a first pressure drop (y empty = dP nominal) from the characteristic curve (L) of the soot filter (25), without loading, for which the first and second exhaust gas mass flows have the same value, the first and second exhaust gas temperatures have the same value, and the first and second ambient temperatures have the same value (Figs. 1, 2; Abstract; Col. 3, lines 8-40);
computing an estimated value (y estimated = dP estimated) for the loaded soot filter (25) via a real-time parameter estimation according to a reference model
y estimated (θ) = dP estimated = y empty * θ1  = (dP nominal) * θ1
where θ: estimated parameter, θ1: estimated amplification due to loading of the soot filter (Figs. 1, 2; Abstract; Col. 3, lines 8-40).

As seen, Svensson doesn’t disclose:
y estimated (θ) = dP estimated = y empty * θ1 + θ2 = (dP nominal) * θ1 + θ2
where  θ2,: estimated deviation of the at least one sensor (29) in determining the pressure drop across the soot filter (25).


    PNG
    media_image5.png
    1166
    739
    media_image5.png
    Greyscale

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 13, 2022